USCA11 Case: 20-12672    Date Filed: 04/12/2021      Page: 1 of 6



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12672
                        Non-Argument Calendar
                      ________________________

                        Agency No. A206-768-623



MARTA LILIAN ALAS BONILLA,

                                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (April 12, 2021)

Before JORDAN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12672       Date Filed: 04/12/2021    Page: 2 of 6



      Marta Alas Bonilla, a native and citizen of El Salvador, seeks review of the

Board of Immigration Appeal’s summary dismissal of her administrative appeal

from the Immigration Judge’s final removal order (which in part denied her

application for asylum). She argues that she adequately specified the reasons for her

appeal in her administrative notice of appeal. After careful review, we affirm the

BIA’s dismissal because Ms. Bonilla failed to administratively exhaust her claim.

                                          I

      Ms. Bonilla fled El Salvador while still in high school after her uncles were

murdered by a gang. She entered the United States in 2014 as an unaccompanied

minor. After the Department of Homeland Security sought to remove her under §

212(a)(6)(A)(i) of the Immigration and Nationality Act, 8 U.S.C. § 212(a)(6)(A)(i),

she filed an application for asylum and withholding of removal.

      Following an initial denial by United States Citizenship and Immigration

services, Ms. Bonilla submitted a revised application for asylum, withholding of

removal, and relief under the Convention Against Torture at a hearing before an

Immigration Judge. See AR at 51, 138–47. The IJ denied her application, finding her

testimony credible but ruling her claimed social group for purposes of asylum—“a

young lady subject [to] retaliation by gang member[s] due to the fact that a family

member was killed by…gang members” — was “too amorphous and overly broad

under the facts.” Id. at 29. The IJ also found that Ms. Bonilla had failed to establish


                                          2
          USCA11 Case: 20-12672        Date Filed: 04/12/2021    Page: 3 of 6



either a well-founded fear of present or future persecution on account of a protected

ground or that she had suffered persecution in the past. She therefore did not qualify

for asylum or the more stringent withholding of removal. See id. The IJ also denied

CAT relief because Ms. Bonilla failed to establish that the El Salvador government

would consent to her torture or allow her to be tortured. See id. at 30.

      Ms. Bonilla timely appealed to the BIA. On her notice of appeal, however,

she indicated that she did not intend to file a separate written brief and only stated

the following:

      The Honorable Immigration Judge abused [sic] discretion when [sic]
      denied Respondent’s Form I-589, Application for Asylum and
      Witholding of Removal. Despite the fact, the Respondent suffered past
      persecution in El Salvador. Respondent testified in sufficient detail to
      warrant a grant. The Immigration Judge abused his discretion.

      The Respondent reserve[s] the right [sic] [to] make any and all other
      arguments after they review the transcript of the record of proceedings.

Id. at 9. The BIA issued a briefing schedule, but Ms. Bonilla did not file a brief.

      The BIA summarily dismissed Ms. Bonilla’s appeal, finding that her

statement in the NOA “fail[ed] to meaningfully apprise [it] of the reasons underlying

the appeal.” Id. at 3. Ms. Bonilla timely filed this petition for review.

                                           II

      We “may review a final order of removal only if . . . the alien has exhausted

all administrative remedies available.” INA § 242(d)(1), 8 U.S.C. § 1252(d)(1). To

exhaust a claim before the BIA a petitioner must both raise the “core issue” and “also
                                           3
          USCA11 Case: 20-12672       Date Filed: 04/12/2021    Page: 4 of 6



set out any discrete arguments [she] relies on in support of that claim.” Jeune v. U.S.

Att’y. Gen., 810 F.3d 792, 800 (11th Cir. 2016).

      We review the BIA’s decision to summarily dismiss an appeal under 8 C.F.R.

§ 1003.1(d)(2)(i) for an abuse of discretion. See Esponda v. U.S. Att’y Gen., 453

F.3d 1319, 1321 (11th Cir. 2006). The BIA abuses its discretion when it reaches its

decision “in an arbitrary or irrational manner.” Gomez-Gomez v. INS, 681 F.2d

1347, 1349 (11th Cir. 1982).

      Under § 1003.1(d)(2)(i)(A), the BIA “may summarily dismiss any appeal”

where “[t]he [petitioner] fails to specify the reasons for the appeal on [her NOA] or

other document filed.” In other words, “when a petitioner fails to apprise the [BIA]

of the specific grounds for [her] appeal, whether by specifying the reasons in the

[NOA] or by submitting an additional statement or brief, summary dismissal is

appropriate.” Bayro v. Reno, 142 F.3d 1377, 1379 (11th Cir. 1998) (internal

quotations omitted) (noting that petitioners had not exhausted their administrative

remedies because they had not perfected their appeal to the BIA).

      In holding Ms. Bonilla ineligible for asylum and withholding of removal, the

IJ concluded that her proposed social group was too amorphous, that she had failed

to establish a well-founded fear of present or future persecution on account of a

protected ground, or that she had suffered persecution in the past, and that she

therefore did not qualify for asylum or the more stringent withholding of removal.


                                          4
          USCA11 Case: 20-12672       Date Filed: 04/12/2021    Page: 5 of 6



See AR at 29. Ms. Bonilla’s NOA, however, only apprised the BIA that she was

contesting the IJ’s finding of no past persecution. The further statement that Ms.

Bonilla “testified in sufficient detail to warrant a grant,” provides no guidance as to

which of the IJ’s conclusions were erroneous. Because challenging the IJ’s finding

of past persecution alone would not warrant reversal, and the NOA gave no

indication of what additional finding or findings Ms. Bonilla was contesting—for

example either that the persecution was motivated by a protected characteristic or

that the IJ erred as to the proposed social group— the NOA did not sufficiently

apprise the BIA of the specific grounds for her appeal. See Bayro 142 F.3d at 1379;

Bonne-Annee, 810 F.2d at 1078. An argument must “provide information sufficient

to enable the BIA to review and correct any errors below,” and “[u]nadorned,

conclusory statements do not satisfy [the exhaustion] requirement.” Indrawati v.

U.S. Atty. Gen., 779 F.3d 1284, 1297 (11th Cir. 2015).

      Ms. Bonilla also argues that the BIA’s issuance of a briefing schedule, despite

the NOA indicating that she did not intend to submit a brief, is evidence that the BIA

did not “properly understand” Ms. Bonilla’s request. This argument is unpersuasive.

It does not speak to the inadequacy of the NOA, and there are numerous reasons the

BIA could have issued the briefing schedule, including that such a schedule is issued

as a matter of course.




                                          5
          USCA11 Case: 20-12672      Date Filed: 04/12/2021   Page: 6 of 6



      We conclude that the BIA properly dismissed Ms. Bonilla’s petition because

she did not adequately apprise the BIA of the basis for her appeal in her NOA.

Because Ms. Bonilla did not exhaust her administrative remedies, we lack

jurisdiction to review the merits of her asylum and other claims.

      PETITION DENIED.




                                         6